Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 17-22, 24, 26-33, 35-37, 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term “general-purpose vehicle” in claims 17, 39 is a relative term which renders the claim indefinite. The term “general-purpose vehicle” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “general-purpose vehicle” is so vague, it is unclear whether it refers to a road finisher, concrete finisher, car, truck, motorcycle etc. 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 20, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for attaching a 2nd end of the “angle adjustment mechanism” to the “linkage member (131), does not reasonably provide enablement for --attaching a 2nd end of the “angle adjustment mechanism” directly to the leveling blade--.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 17-22, 24, 26-33, 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quenzi et al. US 4,930,935.  Quenzi et al. disclose a removable screed head (450) for leveling uncured concrete comprising:
A leveling blade (466).
An auger (456).
Height adjustment cylinders (560, 568).  See Fig. 2.
An attachment (410) configured to removable attach the screed head to a boom (250)
	of a concrete finishing machine (10).  See Fig. 4, Col. 14, lns. 45-65.
An angle adjustment mechanism (530, 532, 518) configured, in use, to adjust, maintain, 
and/or monitor the angle of attack of the leveling blade.  Col. 15, lns. 1-7
Such that a working angle of the leveling blade is substantially perpendicular to a 
surface being leveled.  See Figs. 1, 20.
Wherein the angle adjustment mechanism, such as slope cylinder (518) is attached to the attachment and the screed head.  Figs. 5, 6; Col. 17, ln. 63-Col. 18, ln. 35.

With respect to claims 26, 27 Quenzi et al. disclose the angle adjustment mechanism comprises a monitoring and control system (530, 532).  Col. 18, ln. 35-Col. 19, ln. 11.

With respect to claims 28, 29 Quenzi et al. disclose the monitoring and control system (530, 532) further includes an elevation control assembly (55) including height adjustment cylinders (554, 556), laser-level sensors (582, 584) and  Col. 19, ln. 12-Col. 20, ln. 50.

With respect to claims 30-33, 35 Quenzi et al. disclose the screed head (450) further comprises an auger (456) and a quick release system including at least one latch (420)
(illustrated in Fig. 4), configured to be manually engageable with a cooperating projection or beam (412) on a boom (250) of a concrete finishing machine.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.
Claim 36, 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quenzi et al. US 4,930,935 in view of Monger et al. US 2011/0002736.
Quenzi et al. Quenzi et al. disclose a removable screed head (450) for leveling uncured concrete comprising: A leveling blade (466), An auger (456), Height adjustment 
cylinders (560, 568).  See Fig. 2.
An attachment (410) configured to removable attach the screed head to a boom (250)
	of a concrete finishing machine (10).  See Fig. 4, Col. 14, lns. 45-65.
An angle adjustment mechanism (530, 532, 518) configured, in use, to adjust, maintain, 
and/or monitor the angle of attack of the leveling blade.  Col. 15, lns. 1-7
Such that a working angle of the leveling blade is substantially perpendicular to a 
surface being leveled.  See Figs. 1, 20.
Wherein the angle adjustment mechanism, such as slope cylinder (518) is attached to the attachment and the screed head.  Figs. 5, 6; Col. 17, ln. 63-Col. 18, ln. 35.
A monitoring and control system (530, 532).  Col. 18, ln. 35-Col. 19, ln. 11.
Wherein said monitoring and control system (530, 532) further includes:
An elevation control assembly (55) including height adjustment cylinders (554, 556), 
	laser-level sensors (582, 584) and  Col. 19, ln. 12-Col. 20, ln. 50.
What Quenzi et al. does not disclose is are quick-connect fluid and electric lines.
However, Monger et al. teaches a concrete paving machine having expandable paver width, typically between 2m-3m wide, using quick-connect couplings for electrics and hydraulics.  [0085]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the concrete paving machine of Quenzi et al. with quick-connect couplings as taught by Monger et al. in order to facilitate maintenance and application specific requirements.

Claim 38, 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quenzi et al. US 4,930,935 in view of Monger et al. US 2011/0002736 and Pietila et al. US 2018/0080184.  Quenzi et al. Quenzi et al. disclose a removable screed head (450) for leveling uncured concrete comprising:
A leveling blade (466), An auger (456), Height adjustment cylinders (560, 568).  Fig. 2.
An attachment (410) configured to removable attach the screed head to a boom (250)
	of a concrete finishing machine (10).  See Fig. 4, Col. 14, lns. 45-65.
An angle adjustment mechanism (530, 532, 518) configured, in use, to adjust, maintain, 
and/or monitor the angle of attack of the leveling blade.  Col. 15, lns. 1-7
Such that a working angle of the leveling blade is substantially perpendicular to a 
surface being leveled.  See Figs. 1, 20.
Wherein the angle adjustment mechanism, such as slope cylinder (518) is attached to the attachment and the screed head.  Figs. 5, 6; Col. 17, ln. 63-Col. 18, ln. 35.
A monitoring and control system (530, 532).  Col. 18, ln. 35-Col. 19, ln. 11.
Wherein said monitoring and control system (530, 532) further includes:
An elevation control assembly (55) including height adjustment cylinders (554, 556), 
	laser-level sensors (582, 584) and  Col. 19, ln. 12-Col. 20, ln. 50.
What Quenzi et al. does not disclose is are quick-connect fluid and electric lines nor a remote control unit.  However, Monger et al. teaches a concrete paving machine having expandable paver width, typically between 2m-3m wide, using quick-connect couplings for electrics and hydraulics.  [0085]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide 

	Pietila et al. teach a concrete screeding machine having a screed head attached to a distal end of boom.  Wherein a remote control or remote programming can be used to control operation of the paving screed head.  See [100-101].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the concrete paving machine of Quenzi et al. in view of Monger et al. with the remote control system taught by Pietila et al. in order to accommodate positioning the operator adjacent the screed head during the paving process.
Conclusion
10. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND W ADDIE whose telephone number is (571)272-6986.  The examiner can normally be reached on m-f 7:30-12:30, then 6-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/RAYMOND W ADDIE/Primary Examiner, Art Unit 3671                               				12/29/2021